 

Exhibit 10.19

 

AMENDED AND RESTATED CONSULTING AGREEMENT

 

This Amended and Restated Consulting Agreement (the “Agreement”) is entered into
on October 25, 2016 (the “Execution Date”), and made effective as of July 17,
2013 (the “Effective Date”), by and between LYL Holdings Inc., a corporation and
successor in interest to this Agreement (the “Consultant”), and Opiant
Pharmaceuticals, Inc., a Nevada corporation (the “Company”).

 

WHEREAS, on the Effective Date, the Company entered into that certain consulting
agreement (the “Initial Consulting Agreement”), as amended by a subsequent
letter agreement dated October 15, 2014, by and between the Company and two
third party consultants (the “Letter Agreement” and, together with the Initial
Consulting Agreement, the “Initial Agreement”), whereby the third party
consultants, using their expertise in the biopharmaceutical space, provided
certain consulting and advisory services to the Company during the period
commencing on the Effective Date through the three (3) year anniversary of the
Effective Date (the “Services”);

 

WHEREAS, the Company has developed a treatment to reverse opioid overdoses
(known as NARCAN® (naloxone hydrochloride) Nasal Spray (the “Product”);

 

WHEREAS, pursuant to the Initial Agreement, the Company, in exchange for the
Services provided by the third party consultants, assigned the third party
consultants the right to receive a certain amount of the financial return
produced by the Product; and

 

WHEREAS, the third party consultants have since assigned their rights and
obligations under the Initial Agreement to the Consultant and the Consultant and
the Company now desire to amend and restate the Initial Agreement to (i) reflect
the occurrence of events since the Effective Date, (ii) incorporate the terms of
the Letter Agreement and (iii) add the Consultant, and remove the third party
consultants, as a party to this Agreement.

 

NOW, THEREFORE, with reference to the foregoing facts, the Company and the
Consultant agree as follows:

 

1.Interest Assignment.

 

1.1         In exchange for the Services provided by the third party
consultants, the Consultant shall receive the right to receive, pro rata, five
percent (5%) of the Net Profit generated from the Product in perpetuity from the
Effective Date (the “Interest”). “Net Profit” shall be defined as any pre-tax
revenue received by the Company that was derived from the sale of the Product
less any and all expenses incurred by and payments made by the Company in
connection with the Product, including but not limited to an allocation of
Company overhead based on the proportionate time, expenses and resources devoted
by the Company to Product-related activities, which allocation shall be
determined in good faith by the Company.

 

2.Net Profit Audits, Updates, Distributions and Other Transactions.

 

2.1         The Company shall provide the Consultant with an annual audit of Net
Profit (the “Audit”), which Audit shall be completed after the end of each
calendar year.  Notwithstanding the foregoing, this Paragraph 2.1 shall not be
applicable until the Product generates Net Profit.

 

2.2         After the end of each quarter of the calendar year, the Company
shall provide the Consultant with a written or electronic update with respect to
the status of the Product. If the Product generates Net Profit, then the Company
shall also provide the Consultant with a written or electronic statement of the
estimated Net Profit represented by the Interest.

 



   

 

 

2.3         After the end of each of the first three quarters of the calendar
year, the Company shall distribute to the Consultant eighty percent (80%) of
such calendar quarter’s Net Profit represented by the Interest, which amount
shall be estimated in good faith by the Company. Upon the completion of the
Audit for such calendar year, the Company shall distribute to the Consultant the
Net Profit represented by the Interest for the fourth quarter of the calendar
year. In the event that the Audit for such calendar year determines the Net
Profit represented by the Interest for the first three quarters of the calendar
year (the “Audited NP”) to be greater than the estimated Net Profit represented
by the Interest actually paid to the Consultant for the first three calendar
quarters (the “Estimated NP”), then the Company shall distribute to the
Consultant the difference between the Audited NP and the Estimated NP. In the
event that the Audit for such calendar year determines the Audited NP to be less
than the Estimated NP, then the Company shall deduct the difference between the
Estimated NP and the Audited NP from the distribution for the fourth quarter of
such calendar year and, if required, each following distribution until such
amount is fully deducted.

 

2.4         In the event that the Product is sold by the Company, then the
Consultant shall receive five percent (5%) of the net proceeds of such sale, pro
rata, and in the form of such net proceeds, after the deduction of all expenses
and costs related to such sale. In the event that the Company is sold, then the
Company shall engage an independent financial or accounting firm to determine
the fair value of the Company which is directly attributable to the Product and
the Consultant shall receive five percent (5%) of such amount after the
deduction of all expenses and costs related to such sale. All other material
transactions involving the Product not addressed herein shall be addressed in
good faith by the Company and the Consultant.

 

3.Representations and Warranties of the Company.

 

The Company represents and warrants to the Consultant that:

 

3.1         The Company is a public company duly organized, validly existing and
in good standing under the laws of Nevada and has all requisite power and
authority to own, lease and operate its properties and assets and to carry on
its business as now being conducted and as proposed to be conducted.

 

3.2         This Agreement has been duly executed and delivered by the Company
and constitutes a valid and legally binding obligation of the Company
enforceable against the Company in accordance with its terms, subject to the
effect of bankruptcy, insolvency, reorganization, moratorium, fraudulent
conveyance and other similar laws relating to or affecting creditors' rights
generally, or the availability of equitable remedies.

  

4.Acknowledgements, Agreements and Covenant of Consultant.

 

The Consultant acknowledges, agrees with, and covenants to, the Company as
follows:

 

4.1         Opportunities for Additional Information. The Consultant
acknowledges that the Consultant has not received any information from the
Company regarding this investment. The Consultant has the opportunity to ask
questions of and receive answers from, or obtain additional information from,
the executive officers of the Company concerning the financial and other affairs
of the Company. The Consultant has not asked such questions from the Company and
is making its own decision without input and the Consultant desires to invest in
the Company.

 



  2 

 

 

4.2         No Guarantee of Success. The Consultant acknowledges that this is a
speculative investment involving a high degree of risk and that there is no
guarantee of success or that the Consultant will realize any gain from this
investment, and the Consultant could lose the total amount of its investment.

 

4.3         Adapt Agreement. All amounts that the Consultant may be entitled to
receive in respect of proceeds received by the Company from the Company’s
License Agreement, dated December 15, 2014, by and between the Company and Adapt
Pharma Operations Limited, a wholly owned subsidiary of Adapt Pharma Limited
(“Adapt”), an Ireland-based pharmaceutical company (the “Adapt Agreement”), or
received by the Company from any transaction contemplated by the Adapt
Agreement, shall be the responsibility and obligation solely of the Company or
its successor. The Consultant agrees and covenants, for the benefit of the
Company and Adapt, Adapt’s successors, assigns and sublicensees and each of
their respective shareholders, directors, officers and employees (the “Adapt
Parties”), that it shall under no circumstances seek payment or other
compensation for any such amount directly from any Adapt Party or assert any
claim against any Adapt Party in relation to the Adapt Agreement or any
transactions contemplated thereby.

 

6.Miscellaneous.

 

6.1         Notices.  All notices, requests, demands and other communications
(collectively, “Notices”) given pursuant to this Agreement shall be electronic
or in writing, and shall be delivered by email or by personal service, courier,
facsimile transmission or by United States first class, registered or certified
mail, postage prepaid, addressed to the party at the address set forth on the
signature page to this Agreement.  Any Notice, other than a Notice sent by
registered or certified mail, shall be effective when received; a Notice sent by
registered or certified mail, postage prepaid return receipt requested, shall be
effective on the earlier of when received or the fifth day following deposit in
the United States mails.  Any party may from time to time change its address for
further Notices hereunder by giving notice to the other party in the manner
prescribed in this Paragraph. Notwithstanding the foregoing, the Company may
send the information set forth in Paragraphs 2.1 and 2.2 via email.

 

6.2         Entire Agreement.  This Agreement contains the sole and entire
agreement and understanding of the parties with respect to the entire subject
matter of this Agreement, and any and all prior discussions, negotiations,
commitments and understandings, whether oral or otherwise, related to the
subject matter of this Agreement are hereby merged herein.

 

6.3         Successors.  This Agreement shall be binding upon and inure to the
benefit of the parties to this Agreement and their respective successors, heirs
and personal representatives.

 

6.4         Waiver and Amendment.  No provision of this Agreement may be waived
unless in writing signed by all the parties to this Agreement, and waiver of any
one provision of this Agreement shall not be deemed to be a waiver of any other
provision.  This Agreement may be amended only by a written agreement executed
by all of the parties to this Agreement.

 

6.4         Governing Law.  This Agreement shall be construed in accordance with
the laws of the State of Nevada without giving effect to the principles of
conflicts of law thereof.

 

6.5         Third Party Beneficiaries. The Company and the Consultant agree that
the Adapt Parties are express third party beneficiaries solely with respect to
the Consultant’s covenant contained in Paragraph 4.3 of this Agreement and the
Adapt Parties may enforce such provision hereof, and that the foregoing covenant
is a material inducement to Adapt continuing to be a party to the Adapt
Agreement.

 



  3 

 

 

6.5         Captions.  The various captions of this Agreement are for reference
only and shall not be considered or referred to in resolving questions of
interpretation of this Agreement.

 

6.6         Execution.  This Agreement may be executed in two or more
counterparts, all of which when taken together shall be considered one and the
same agreement and shall become effective when counterparts have been signed by
each party and delivered to the other party, it being understood that both
parties need not sign the same counterpart.  In the event that any signature is
delivered by facsimile transmission or by email delivery of a “pdf” format data
file, such signature shall create a valid and binding obligation of the party
executing (or on whose behalf such signature is executed) with the same force
and effect as if such facsimile or “pdf” signature page were an original
thereof.

 

[Signature Page Follows]

 

  4 

 

 

IN WITNESS WHEREOF, the Company and the Consultant have duly executed this
Agreement as of the Execution Date.

 

OPIANT PHARMACEUTICALS, INC.         By: /s/ Dr. Roger Crystal         Name: Dr.
Roger Crystal         Its: Chief Executive Officer  

 

Address: 401 Wilshire Blvd., 12th Floor,     Santa Monica, CA 90401       Attn:
Dr. Roger Crystal       Tel.: (424) 252-4756       Email: rcrystal@opiant.com  
    LYL HOLDINGS INC.  

 

By: /s/ Bradley Miles         Name:

Bradley Miles

      Its:

President

      Address:       Attn:       Tel.:       Email:  

 



   

